Dismissing Appeal.
Some one slew Felix Freeman on March 22, 1937. On May 25, 1937, his brother, Wm. (Bill) Freeman, was charged by indictment with this murder. Upon his trial thereunder begun June 7th, and concluded June 9th, he was convicted and his punishment fixed at life imprisonment. His motion for a new trial made June 12th was overruled that same day. Freeman was granted an appeal to the Court of Appeals of Kentucky, and given to and including November 1, 1937, in which to tender his bill of exceptions. On October 19, 1937, Freeman tendered his bill of exceptions with a transcript in duplicate of the official stenographer's bill of the evidence and the court on that day examined and approved both *Page 211 
of them and ordered them filed and made a part of the record without being spread on the order book.
To give this court jurisdiction of this appeal, Freeman had to file the record in this court within 60 days thereafter. See subsection 4 of section 336 of the Kentucky Code of Practice in criminal cases. October 19th was the 292d day of the year. The last day Freeman had to file this record was December 17, the 351st day of the year. The record was filed in this court December 20, 1937, the 354th day of the year, which was three days too late. See Salisbury v. Com., 254 Ky. 77,70 S.W.2d 987, and Tuttle v. Com., 257 Ky. 60, 77 S.W.2d 351.
Appeal dismissed.